Title: To James Madison from Eli Whitney, 1 November 1803
From: Whitney, Eli
To: Madison, James



Sir,
Philadelphia Nov 1st. 1803
I am desirous of obtaining an Exemplified Copy of my Patent for an Improvment in the Mode of Ginning Cotton; with the principal Specification References & Drawings included in the copy. Being now on my way to the Southern Country, I expect to be at Washington on the 6th. and it would be a particular accommodation to me if the proper Officer can make it convenient to have the copy made out so that I receive it on the 7th instant. I am, Sir, with great Respect Your very Obdt. Servt.
Eli Whitney
 

   
   FC (CtY).



   
   JM affixed his seal to copies dated 25 and 26 Nov. 1803 of the patent and specifications originally issued to Whitney on 14 Mar. 1794 (DNA: RG 241, Restored Patents, vol. 1).


